[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2300

            BARBARA F. GREEN AND STANLEY R. GREEN,

                   Plaintiffs, Appellants,

                              v.

                      TOWN OF BROOKLINE,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Barbara F. Green and Stanley R. Green on brief pro se.                                                 
Joslin Ham Murphy on brief for appellee.                             

                                         

                        April 17, 1997
                                         

          Per Curiam.   Appellants Barbara F.  and Stanley R.                                

Green filed a complaint  in the Massachusetts district court.

The complaint challenges the treatment Mrs. Green received at

the hands of her  employer, the Town of Brookline,  and cites

two  bases of  jurisdiction: (1)  42 U.S.C.    1983;  and (2)

Title  VII, 42 U.S.C.     2000e-3 and 2000e-5.   The district

court dismissed the  complaint due to  the expiration of  the

statute of limitations.  We affirm.

          1.     We  agree  with  the   district  court  that

appellants'     1983  claims  are time-barred.    "Local  law

determines the limitations  period for section  1983 claims."

Morris v. Government Dev.  Bank of Puerto Rico, 27  F.3d 746,                                                          

748  (1st Cir.  1994).    We  thus  look  to  the  three-year

Massachusetts  statute  of  limitations  for  personal injury

actions.  Street  v. Vose, 936  F.2d 38, 39  (1st Cir.  1991)                                     

(per curiam) (citing  M.G.L.c. 260,   2A).  When the cause of

action accrued, however, is  a federal question.  Id.  at 40.                                                                 

In a case such as this, "the statute of limitations begins to

run when the  plaintiff learns of  the decision to  terminate

[her] employment.  . . ."   Rivera-Muriente v. Agosto-Alicea,                                                                        

959 F.2d 349, 353 (1st Cir. 1992).

          Mrs.  Green learned  that the  Town had  decided to

terminate her on December 10, 1986.  This lawsuit, filed over

nine  years after  this  date, plainly  is  late.   The  same

conclusion results even  if we consider the Town's threats to

                             -2-

use certain  notes in  evidence in the  workers' compensation

case.  According  to the complaint, these threats  were first

made in 1990.   Because this is about six  years prior to the

initiation of the instant action, the complaint also is time-

barred in relation to these later charges.

          Finally, appellants  present no reason to  toll the

running of the  limitations period.   Even assuming that  the

attorney for the Town coerced Mrs. Green  into dismissing her

court  case  appealing  the  decision of  the  Civil  Service

Commission,  this  occurred in  1988.   There  simply  are no

factual allegations  that the  Town or anyone  acting on  its

behalf  did anything  to prevent  appellants from  filing the

present lawsuit.   See Pahlavi v.  Palandjian, 809 F.2d  938,                                                         

942-43 (1st  Cir. 1987) (in  the absence of  specific factual

allegations, a  plaintiff cannot claim that  duress tolls the

statute of limitations).

          2.   Title VII has two deadlines which are in issue

in this  case.   First,  an  individual in  a  state such  as

Massachusetts -- a "deferral" state with its own civil rights

law  and agency  --  must file  a  complaint with  the  Equal

Employment  Opportunity  Commission  (EEOC) within  300  days

after  the "alleged  unlawful employment  practice occurred."

42  U.S.C.   2000e-5(e).  See  also Lawton v. State Mut. Life                                                                         

Assurance  Co., 101 F.3d 218,  221 (1st Cir.  1996).  Second,                          

the  individual must  file an  action in  the  district court

                             -3-

within 90  days of receiving  a right to sue  letter from the

EEOC.  42 U.S.C.   2000e-5(f).

          "In  actions  brought  under  Title VII  .  .  .  a

plaintiff  must  plead   affirmatively  performance  of   the

conditions  precedent to  filing a  lawsuit."   2A J.  Moore,

Moore's Federal  Practice     9.04,  at 9-65  (2d  ed.  1996)                                     

(footnote omitted); Jackson v.  Seaboard Coast Line R.R. Co.,                                                                        

678 F.2d 992, 1010 (11th  Cir. 1982).  Under Fed. R.  Civ. P.

9, which  governs the  pleading of  special  matters, "it  is

sufficient to  aver generally that  all conditions  precedent

have been performed or have occurred."  Fed. R. Civ. P. 9(c).

          However,  our  review  of the  record  reveals that

plaintiffs  never  met  their   burden  of  alleging  general                             

compliance with  Title VII's  filing requirements.   That is,

they  never stated in their complaint,  in their responses to

the  Town's motion  to dismiss,  or even  in their  briefs on

appeal, that they filed an EEOC charge concerning retaliation

within  300 days  of Mrs.  Green's termination and  that they

filed the federal  complaint within  90 days  of receiving  a

right  to sue letter.   Further, the record  does not contain

any documents from which such inferences can be drawn.

          The judgment of the district court is affirmed.                                                                    

                             -4-